Title: To George Washington from John Stanwix, 14 July 1757
From: Stanwix, John
To: Washington, George



Sir
Camp near Carlisle [Pa.] 14th July 1757

Thô it is very probable Captain Dagworthy has sent you a Copy of a Deposi[tio]n from John Street a Drumr yet least this should not be so have enclosed that which he sent me what Stress there is to be laid on it I can not say, but by your Corpl ⟨illegible⟩ you the trouble of & if there should be any truth in it will put us upon our Guard, Thô I rather think if the Enemy are so strong as represent’d at Fort Duqusne & the Lakes they would be most likely detacth to the North where Lord Loudoun is trying to make the Greater Effort as I wrote you two days ago shall only add that I am Sir Your Most Obedt Humbe Sert

John Stanwix

